     Case 4:17-cv-00180-LCB-JEO Document 130 Filed 06/27/19 Page 1 of 3            FILED
                                                                          2019 Jun-27 AM 08:06
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

JOHN THOMAS MILLER,                )
                                   )
            Plaintiff,             )
                                   )
v.                                 )    Case No. 4:17-cv-00180-LCB-JEO
                                   )
JEFFERSON DUNN, et al.,            )
                                   )
            Defendants.            )

MICHAEL STANLEY TOWNSEL,           )
                                   )
            Plaintiff,             )
                                   )
v.                                 )    Case No. 4:17-cv-00516-LCB-JEO
                                   )
JEFFERSON DUNN, et al.,            )
                                   )
            Defendants.            )

WILLIAM CASEY,                     )
                                   )
            Plaintiff,             )
                                   )
v.                                 )    Case No. 4:17-cv-00563-JEO
                                   )
KIM THOMAS, et al.,                )
                                   )
            Defendants.            )

ANTHONY ZELLER,                    )
                                   )
            Plaintiff,             )
                                   )
v.                                 )    Case No. 4:17-cv-00564-KOB-JEO
                                   )
KIM THOMAS, et al.,                )
                                   )
            Defendants.            )
     Case 4:17-cv-00180-LCB-JEO Document 130 Filed 06/27/19 Page 2 of 3



MICHAEL MCGREGOR,                        )
                                         )
            Plaintiff,                   )
                                         )
v.                                       )    Case No. 4:17-cv-00593-LCB-JEO
                                         )
JEFFERSON DUNN, et al.,                  )
                                         )
            Defendants.                  )

                                      ORDER

      Following the status call in this matter on June 26, 2019, it is hereby

ORDERED:

      1.    The deadliness in the court’s order concerning the Culliver matters are

            stayed until July 8, 2019;

      2.    These cases are set for another telephone status call on Monday, July

            8, 2019, at 4:00 p.m. The parties are to use call-in number 888-808-

            6929 and passcode 5917763;

      3.    The parties are to continue their discussions regarding resolution of

            the matters on the Plaintiffs’ Joint Motion to Compel Production of

            Certain Defendants’ Emails (Doc. 97 in 4:17-cv-180-LCB-JEO; Doc.

            71 in 4:17-cv-516-LCB-JEO; Doc. 43 in 4:17-cv-563-JEO; Doc. 52

            in 4:17-cv-564-KOB-JEO; and Doc. 82 in 4:17-cv-593-LCB-JEO)

            and Plaintiffs’ Joint Motion to Extend Deadlines (Doc. 92 in 4:17-cv-

            180-LCB-JEO; Doc. 74 in 4:17-cv-516-LCB-JEO; and Doc. 77 in

            4:17-cv-593-LCB-JEO);
Case 4:17-cv-00180-LCB-JEO Document 130 Filed 06/27/19 Page 3 of 3




4.    If the parties do not resolve their differences by the July 8, 2019 call,

      they are to submit their last positions or proposals to the court for

      discussion during the conference call; and

5.    As clarification, the court also states that the ruling on the Culliver

      motion (Doc. 89 in 4:17-cv-180-LCB-JEO; Doc. 71 in 4:17-cv-516-

      LCB-JEO; and Doc. 74 in 4:17-cv-593-LCB-JEO) is for discovery

      purposes only. Plaintiffs have preserved their right to seek admission

      of any evidence discovered, even if the undersigned found that it was

      not relevant for discovery purposes in the order on the motion (See

      Doc. 129 in 4:17-cv-180-LCB-JEO; Doc. 118 in 4:17-cv-516-LCB-

      JEO; and Doc. 113 in 4:17-cv-593-LCB-JEO) .

DONE and ORDERED, this the 27th day of June, 2019.


                                 ___________________________
                                 JOHN E. OTT
                                 Chief United States Magistrate Judge




                                    3
